Title: From George Washington to Brigadier General William Maxwell, 12 February 1777
From: Washington, George
To: Maxwell, William



Sir,
Head quarters. Morris Town 12h Feby 1777.

In answer to your Letter of the 9th Inst. respecting the Case of the Young Men of Eliza. Town who refuse to take the Oath of Allegiance to the States, or to withdraw within the Enemy’s lines & discourage all the Militia round about them—I would observe that tho’ it is my Desire to have the Terms & Conditions of my Proclamation religiously complied with, Yet I do not intend that it shall be made a Shelter for our Enemies to injure Us under with Impunity—These fellows at Eliza. Town as well as all others who wish to remain with Us, (till the Expiration of the 30 days,) for no other purpose than to convey Intelligence to the Enemy & poison our people’s Minds, must & shall be compelled to withdraw immediately within the Enemy’s lines: Others who are hezitating which side to take & behave friendly to Us till they determine, must be treated with Lenity—Such as go over to the Enemy are not to take with them any thing but their Cloathing & furniture—Their Horses, Cattle, & Forage must be left behind—Such as incline to share our fate, are to have every Assistance afforded them that can be granted with Safety; neither Waggons nor Horses must be too much hazarded in doing this business—Majr Morris will secure Foster’s Cattle & Sheep; & bring off all the Corn, Hay & Oats he speaks of for the Quarter Master, who will take an acct of it & settle with the Owners, if friendly—The Effects of all Persons in Arms agt Us must be seized & secured.
I wish this line of Conduct to be observed by our parties; for which purpose You will make them all acquainted with my determination on this head—The Returns of yr Brig. alarm me; I fear there is some Mistake; for which purpose I have directed Colo. Bedford the Must. Master Genl to repair thither & examine into the Matter—You will be so good as to assist him in discovering the true Cause why so many are kept in pay & so few perform Service. I am Yr &C.
